DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed July 16, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, it is noted that no copy of DE 2001353611 was provided, and thus, the citation of such has been lined through, and no such reference has been considered.  That being said, it is noted a copy of JP (rather than DE) 2001353611 was provided with the 7/16/2019 IDS.  Note that JP 2001-353611 is being made of record on the PTO-892 accompanying this Office Action, and that no copy of it is being mailed to the Applicant as Applicant already provided a copy of this reference to the file.  
Additionally, regarding the IDS that was filed on November 14, 2019, it is noted that the citation of U.S. Pat. No. 4,881,289 was lined through, as this reference had already been previously made of record in the IDS filed July 16, 2019.
Likewise, regarding the IDS that was filed on September 21, 2020, it is noted that the citation of U.S. Patent Application Publication. No. 20200093250 was lined through, as this reference had already been previously made of record in the IDS filed May 20, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  804 (in at least .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
the arrangement wherein “the slot (834) of the stationary component (832) is aligned with the brush receptacle (820), which contains the brush (822), along a second axis, coincident with or parallel to the axis (A)” as set forth in claim 29 {noting that the shown axis “A” is vertical, and noting that, as most clearly shown in Figure 5 (given the position at which 834 is shown in Figure 5 abutting the portion of the brush arm assembly 802 that extends “rearward” (re the viewer) from the shown cylindrical portion of 802, and given the position of the cylindrical portion of 802 as compared thereto and as shown engaging a brush 822 in a receptacle 820 in Figure 5), the brush receptacles 820 of the carriage 818 are horizontally spaced in a direction towards the viewer of Figure 5 from the slots 834, and thus, slots 834 
the arrangement wherein “the second slot (835) of the stationary component (832) is aligned along a third axis, coincident with or parallel to the axis (A), with a tool receptacle (828), which contains a calibration tool (830)…” as set forth in claim 35 {noting that the shown axis “A” is vertical, and noting that, as most clearly shown in Figure 5 (given the position at which 834 is shown in Figure 5 abutting the portion of the brush arm assembly 802 that extends “rearward” (re the viewer) from the shown cylindrical portion of 802, and given the position of the cylindrical portion of 802 as compared thereto and as shown engaging a brush 822 in a receptacle 820 in Figure 5), the tool receptacle 828 of the carriage 818 is horizontally spaced in a direction towards the viewer of Figure 5 from the slot 835, and thus, slot 835 and the tool receptacle 828 are not shown as being “aligned” along any common vertical axis}.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 28 recites “wherein the second position of the carriage (818) relative to the stationary component (832) is identical to the third position of the carriage (818) relative to the stationary component (832)”.  However, it is noted that claim 27 recites “locating a carriage (818), comprising a brush receptacle (820), in one of a first position or a second position…”, and claim 27 further recites “with the carriage (818) in one of the first position or the second position, different from the first position…”, and further recites “moving the carriage (818) in a second direction along the axis (A) toward the stationary component (832), from the first position to the third position…, or moving the carriage (818) in a first direction along the axis (A) away from the stationary component (832) from the second position to the first position…”  claim 27 does not require both the second and third positions in order to be met (emphasis on the italicized language set forth above re claim 27, which illustrates the various “alternative” type language provided in claim 27; note that not all alternatives have to be met in order to meet the claim).  That being the case, it is unclear as set forth in claim 28 whether or not the claim intends to require plural ones of the alternatives from claim 27 so as to require both the second and third positions, and if so, it is unclear which alternatives from claim 27 are intended to be required (as opposed to merely being alternatives).  
In claim 34, line 2, “the portion of the brush (822)” lacks clear antecedent basis, and in particular, noting that plural “portions” of the brush were previously recited in claim 33 (see the “portion of the brush (822)” recited in line 2 of claim 33; the previously-recited “portion of a head (825) of the brush (822)” previously set forth in line 5 of claim 33, which is nevertheless a “portion” of the brush; and the previously-recited “portion of a shank (827) of the brush (822) previously set forth in the penultimate line of claim 33, and which is nevertheless a “portion” of the brush), and it is unclear which “portion” is intended to be referenced in claim 34. 
Claim 35 sets forth a “second slot (835) of the stationary component (832)”.  However, no “first slot” of the stationary component (832) (nor any “first slot” at all) was previously recited in the claim.  Thus, it is unclear how many slots are required by the claim, i.e., one (the explicitly recited “second slot (832) of the stationary component (832)”, or two (the explicitly-recited “second slot” and the implicit “first” slot).  
Claim 35 sets forth a “third axis, coincident with or parallel to the axis (A)”.  However, no “second axis” was previously recited in the claim, and it is unclear whether the subsequently recited “second symmetry axis” is intended to be the “second” axis in the recitation of axes (particularly given that neither the “axis” of claim 27, nor the “third axis” of claim 35, are claim 27, the explicitly recited “third axis, coincident with or parallel to the axis (A)” recited in claim 35, and the subsequently explicitly recited “second symmetry axis” set forth in claim 35), or four (the explicitly recited “axis (A)” set forth in claim 27, the explicitly recited “third axis, coincident with or parallel to the axis (A)” recited in claim 35, and the subsequently explicitly recited “second symmetry axis” set forth in claim 35, as well as an implicit second axis that is not required to be a “symmetry axis”).  
Claim 35 sets forth a “calibration tool (830), having a second symmetry axis (C)”.  However, no “first symmetry axis (C)” of a calibration tool (830) (nor any “first symmetry axis” at all) was previously recited in the claim.  Thus, it is unclear how many symmetry axes are required by the claim, i.e., one (the explicitly recited “second symmetry axis” of the calibration tool), or two (the explicitly-recited “second symmetry axis” of a calibration tool and the implicit “first” symmetry axis of a calibration tool).  (As a side note, it is noted that the term “second symmetry axis” also appears in claims 40 and 44, which depend from/through claim 35, should any changes to this limitation in claim 35 be contemplated.)
Claim 38 recites “when the calibration tool (830) is placed in the tool receptacle (828)”.  However, it is unclear as set forth in the claim whether such intends to refer to a time period when the calibration tool is located in the tool receptacle (i.e., after placement of the tool in the tool receptacle is complete), or to a time period during which (active) placement of the calibration tool into the tool receptacle is occurring.  If, as it appears from the specification, the latter is intended, Examiner suggests language such as “during placing of the calibration tool (830) in the tool receptacle (828)”.  
claim 39, line 2, “the one pin” lacks sufficient clear antecedent basis in the claim (previously recited was “at least one pin”; see claim 38).  (It is additionally noted that the language “the one pin” is also present in claim 46, which depends from claim 39.)
In claim 42, the claim recites “by one of subtracting or adding an archived value…to or from the first offset…”.  However, it appears that such may be indicating that the archived value is “subtracted to” the first offset or is “added from” the first offset, which is unclear.  Examiner suggests language such as “from or to, respectively, the first offset” instead of –to or from the first offset—for clarity.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-28, 31-34, any of which that are rejected under 35 USC 112 are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,722,956 to Okuyama et al.
A discussion follows on one (or more) interpretation(s) of the reference with respect to the present claims.  Note that the following is/are not the only interpretation(s) of the reference that is/are applicable to various ones of the present claims, but is merely one (or more) example(s) of an applicable interpretation(s).  
Okuyama et al. teaches a method of manipulating a brush (such as 70; see Figure 10A, Figures 19-20, and at least col. 8, line 56 through col. 9, line 15, col. 17, lines 7-29, and col. 17, line 61 through col. 18, line 6, for example) relative to a brush-arm assembly of an end effector.  
Okuyama teaches a “stationary” component, such as one or more of the members (of the frame F) that are labeled in the annotated reproduction of Figure 1 below as “Q”, “D”, 14, and/or “E”, for example. 
[AltContent: textbox (D)][AltContent: arrow]
[AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image1.png
    622
    653
    media_image1.png
    Greyscale




[AltContent: textbox (C)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    508
    648
    media_image2.png
    Greyscale

[AltContent: textbox (A)]


claims 27-28, note that, for example, the aforedescribed rightmost end position of travel of 51 or 51+56 (or 52 or 52+57) can be considered both the claimed “second” and “third” positions, and any one of the aforedescribed intermediate positions or the aforedescribed leftmost re Fig. 12B travel position can be considered the claimed “first” position, as broadly claimed.
Okuyama teaches, with the carriage 51 or 51+56 (or 52 or 52+57) in one of the aforedescribed “first” position or the aforedescribed “second” position, different from the first position, “locating” (as broadly claimed) the brush-arm assembly (any one or more of 10/12/10A/26/28; see Figures 1-2) of the end-effector “with respect to” the stationary component (Q and/or E and/or D) so that the brush-arm assembly (any one or more of 10/12/10A/26/28/13) is in contact with the stationary component (Q and/or E and/or D and/or 14).  In particular, see Figure 1, noting that 13 is “in contact with” 14 (see also col. 4, lines 30-34, for example, noting that 14 does not translationally move with 12/13/10/10A/26/28 and is thus “stationary” in that sense).  Additionally/alternatively, see Figure 1, noting that any one or more of 10/12/10A/26/28/13 are “in contact” with Q and/or E and/or D via intervening structure.  
claim 27 alternatives “moving the carriage (818) in a second direction along the axis (A) toward the stationary component (832), from the first position to the third position, to load the brush (822) onto the brush-arm assembly (802) of the end-effector (102)”, or “moving the carriage claim 27, the last three lines, and also re claim 31).  In particular, note that Okuyama et al. additionally teaches moving the carriage 51 or 51+56 (or 52 or 52+57) in a “first” direction (i.e., towards the left re Figure 12B, for example) along axis A “away” from the stationary component Q and/or E and/or D and/or 14 from the aforedescribed “second” position to the aforedescribed “first” position, i.e., to any “first” position of 51 that is to the left of the position thereof shown in solid lines re Figure 12B, such as, for example, the position of 51 shown in dashed lines in Figure 12B, in order to unload the brush 70 from the brush-arm assembly (any one or more of 10/12/10A/26/28/13).  See, for example, Figure 14, steps S28-S31, noting the movement in step S31 of hold arm 51 (while holding a tool that has been released by the spindle 10, as described in steps S28-S30) “inwardly” or to the left re Figures 12B, 15B, 15B, for example, to unload the tool from the brush-arm assembly, which steps likewise apply regarding using automatic tool replacement device 2 to exchange a brush 70 from the spindle 10 to the stocker 3, as discussed above.  
Regarding claim 32, note that when the carriage 51 or 51+56 (or 52 or 52+57) is in, for example, the second position (at which the tool is directly beneath the spindle 10), the brush-arm assembly (any one or more of 10/12/10A/26/28/13) is located with respect to the stationary component (one or more of Q, D, E, and/or 14) so that the brush-arm assembly (any one or more of 10/12/10A/26/28/13) is in contact (at least ultimately, and it is also noted that 13 and 14 are in contact) with the stationary component (one or more of Q, D, E, and/or 14) (see Figures 12B, 15B, and 1, for example), and the brush-arm assembly (any one or more of 10/12/10A/26/28/13) 
Regarding claim 33, note that the carriage 51 or 51+56 (or 52 or 52+57) comprises two “blades”, such as 53A+53B that “oppose” each other.  While it is noted that, absent a frame of reference to define the “opposition”, any two objects in space “oppose” each other or are “opposite” each other with respect to *some* frame of reference, it is further noted that blades 53A and 53B “oppose” each other relative to or across an axis extending (between 53A and 53B and extending) in the left/right horizontal direction with respect to Figure 9, for example.  Further, note that the two blades 53A, 53B are spaced so as to form a “gap” therebetween, such as the gap in which the grip portion 32 (or 72 re the brush tool 70 of Figure 10A) of the tool 30 is received, as shown in at least Figures 9 and 13A-B (see also col. 17, lines 7-29 and 61-67, for example).  It is noted that the gap is narrower than at least a portion of a head 73 of the brush tool 70 (see Figures 9, 10A, and 12B, for example, noting that the blades 53A, 53B grip the grip portion 72 re the brush tool 70, which grip portion 72 is narrower than head 73 (Figures 10A, 9, 13A-B, col. 17, lines 7-29 and 61-67; see also col. 8, lines 56-67, for example, which teaches that grip portion 72 re the brush tool 70 is identical to grip portion 32 of the tool holder 30 of Figure 4B).  Furthermore, note that when the carriage 51 or 51+56 (or 52 or 52+57) is in the second position (with the tool directly beneath the spindle 10), the grip portion 72 of the brush tool 70 is located in the gap between blades 53A, 53B such that 53A, 53B hold brush tool 70 (in the same manner that grip portion 32 of 30 of Figure 12B is held), and at least a portion of a shank 71 and/or 75 (Figure 10A) is located on an opposite (upper) side of the blades 53A, 53B from the 
Regarding claim 34, Okuyama et al. teaches that with the carriage 51 or 51+56 (or 52 or 52+57) in the second position (with the tool directly beneath the spindle 10) and the portion of the brush 70, loaded onto the brush-arm assembly (any one or more of 10/12/10A/26/28/13), between the two blades 53A, 53B, moving the carriage 51 or 51+56 (or 52 or 52+57) in the first direction (towards the left re Figure 12B, Figure 8, for example) to the aforedescribed first position to unload the brush 70 from the brush-arm assembly.  In particular, note that Okuyama et al. additionally teaches moving the carriage 51 or 51+56 (or 52 or 52+57) in a “first” direction (i.e., towards the left re Figure 12B, for example) along axis A “away” from the stationary component Q and/or E and/or D and/or 14 from the aforedescribed “second” position to the aforedescribed “first” position, i.e., to any “first” position of 51 that is to the left of the position thereof shown in solid lines re Figure 12B, such as, for example, the position of 51 shown in dashed lines in Figure 12B, in order to unload the brush 70 from the brush-arm assembly (any one or more of 10/12/10A/26/28/13).  See, for example, Figure 14, steps S28-S31, noting the movement in step S31 of hold arm 51 (while holding a tool that has been released by the spindle 10, as described in steps S28-S30) “inwardly” or to the left re Figures 12B, 15B, 15B, for example, to unload the tool from the brush-arm assembly, which steps likewise apply regarding using automatic tool replacement device 2 to exchange a brush 70 from the spindle 10 to the stocker 3, as discussed above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 


Claims 27-28 and 31-34 (any of which that were rejected under 35 USC 112 above are as best understood) are alternatively rejected under 35 USC 103 as being unpatentable over U.S. Pat. No. 6,722,956 to Okuyama et al. in view of U.S. Pat. No. 2,859,564 to Farmer et al.  Additionally, claims 29-30 and 35-37 (any of which that were rejected under 35 USC 112 above are as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,722,956 to Okuyama et al. as applied to at least claim 27 above, and further in view of U.S. Pat. No. 2,859,564 to Farmer et al. 
Okuyama et al. teaches all the details of the presently-claimed invention as were discussed in the above rejections based thereon.
However, Okuyama et al. does not provide details as to the structure of the “stationary component” labeled in the above annotated reproduction of Figure 1 as “D”.  
Furthermore, re claims 29-30, Okuyama et al. is silent as to any guiding structure for guiding the vertical movement of 12 (driven by 13/14/15/16/17/18 as discussed in at least col. 4, lines 25-41, for example), and does not teach the “slot” of claim 29-30 nor the second slot re claims 35-36.
However, attention is directed to Farmer et al., which teaches a machine tool in which a grinding tool spindle 16 is movable only in the vertical direction.  The tool spindle 16 is carried by a grinding head 26 that is supported by and vertically moved along vertical guide ways 34 on an immovably mounted stationary column 28 (Figure 1, col. 2, lines 39-44) via a feed screw drive (col. 1, lines 39-44 and col. 7, lines 21-32, for example).  

Therefore, (regarding at least claim 27) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substituted the specific immovably mounted stationary column 28 (on which vertically movable head 26 and tool spindle 16 are provided) that is provided to a fixed base 10 as taught by Farmer et al. for the stationary component D labeled in the above annotated reproduction of Figure 1 of Okuyama et al. provided to the base frame F taught by Okuyama et al., along with Farmer’s corresponding guiding structure 34, 34, and the guide elements labeled below thereof, noting that such constitutes the simple substitution of one known element (i.e., one stationary column/support/guide arrangement) for another (i.e., another known stationary column/support/guide arrangement), i.e., the simple substitution of the stationary column 28 (for supporting the vertically movable head 26 and tool spindle 16) and guide arrangement therefor taught by Farmer et al. for the stationary column/component D (for supporting the vertically movable head 12 and tool spindle 10+10A+10B) and the inherently-present arrangement for guiding the vertical movement of 12 taught by Okuyama et al., to obtain the predictable result of the support of the head 12 and tool spindle 10+10A+10B taught by Okuyama et al. in a manner such that the head 12 and tool spindle 10+10A+10B taught by Okuyama et al. remain vertically movable via the feed screw arrangement 13+14+15+16+17+18 taught by Okuyama et al., i.e., the vertical movement ability of 12 and 10+10A+10B are unchanged in the modification.
Furthermore, regarding claim 29 note that the aforedescribed combination of Okuyama et al.in view of Farmer et al. thus results in a stationary component (28 re Farmer et al.) that comprises a “slot” (one of the slots 34 labeled below in the annotated reproduction of Figure 1 of 
Additionally regarding claim 29, insofar as the slot 834 of the stationary component 832 of the present disclosure is considered to be “aligned with” a brush receptacle 820 of the carriage 818 along a second axis that is coincident with or parallel to the axis A (which is vertical re present Figure 5), noting that in the present disclosure, no vertical axis intersects both a brush receptacle 820 and the slot 834, as can be seen in present Figure 5 (noting the location of 802 and 102 in Figure 5 as compared to 834 and 820, for example), one of the slots 34 of Okuyama et al. in view of Farmer et al. is considered to be “aligned with” the brush receptacle (formed by or between 53A, 53B, for example) along a second axis parallel to the axis labeled in the above-annotated reproduction of Figure 9 of Okuyama et al. as “A”, noting that a second axis exists that is parallel to A (such as a second axis extending in the horizontal left/right directions re Figure 1 and spaced into the plane of the paper behind, with respect to the perspective of the viewer of Figure 1, the axis A) that intersects the indicated slot (along which 12 moves vertically re Figure 1 of Okuyama), and that is “aligned with” (as broadly claimed) the brush receptacle of the claims 35-36, note that a similar “third” axis exists (offset in the direction perpendicular to the plane of Figure 1 slightly from the aforedescribed second axis, for example) that also intersects the other (second) one of the slots of Okuyama et al. in view of Farmer et al.

[AltContent: textbox (slot)][AltContent: arrow][AltContent: textbox (slot)][AltContent: arrow][AltContent: textbox (Guide elements)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    544
    694
    media_image3.png
    Greyscale


Regarding claim 30, note that the brush-arm assembly is always mated with the aforedescribed “slots”, via the guide elements (labeled above) of Farmer.  The loading of the brush from the carriage to the brush-arm assembly of claim 30 has already been discussed in claim 27 (re the first alternative of the last five lines of claim 27).  
Further regarding claim 35, note that the brush-arm assembly is always in contact (at least ultimately via intervening structure, or alternatively, via the contact between 13 of the brush-arm assembly with 14 of the stationary component) with the stationary component.  Note that the brush-arm assembly is likewise mated with two slots (re the aforedescribed slots re the combination of Okuyama and Farmer) of the stationary component.  Additionally, note that as the automatic tool replacement device 2 removes the cover member 36 (from the tool mounting portion 25 of the spindle 10; see col. 16, lines 31-62 and Figure 19, between steps S2 and S3) and provides the brush tool 70 to the tool mounting portion 25 of the spindle 10, the cover member 36 is held by one hold arm 51 in the “first position” (i.e., right after 51 receives the cover member 36 from the tool spindle 10 and retracts the held 36 along axis A, and prior to pivoting 51 about the vertical axis Z3), and the brush 70 is held by the other hold arm 52 (col. 16, lines 31-62 and col. 17, lines 7-30 and Figure 18).  That said, considering 52 or 52+57 to constitute the carriage that loads or unloads the brush 70, and considering the tool receptacle 53A+53B of 51 (or 51+56) that is holding the cover member 36 (Figures 6-7; col. 16, lines 31-62) to constitute the “tool receptacle”, note that the cover member 36 can be considered the claimed “calibration tool”, as broadly claimed.  It is considered to be inherent that the cover member 36 (shown in Figures 6 and 7, for example) is capable of being used in a “calibration” (as broadly claimed) operation, if an operator so desires, such as by having an operator use calipers or some other sort of hand-held measuring device, for example, to measure how far downward the portion 38 of cover 36 protrudes from the spindle 10 when the spindle clamps 36 (or when the clamping operation of 36 by 28 has been released but before 36 is removed from 
Regarding claim 36, as noted previously, the brush-arm assembly is always mated with the second slot of the stationary component.  Additionally, Okuyama teaches moving the carriage 51 or 51+56 in the second direction (towards the right re Figure 17B) along axis A (see also Figure 16, steps S55-S60, for example, as well as col. 15, lines 10-16, for example) to the second position (located directly below the spindle 10) in order to load the “calibration tool” 36 onto the brush arm assembly.  
Regarding claim 37, note that the tool receptacle (formed by 53A, 53B), in which “calibration tool” 36 is held, is configured to prevent movement of whatever tool is held by 53A, 53B in the aforedescribed second direction (e.g., towards the right re Figures 9, 12B, 17B) relative to the carriage 51 or 51+56 (or 52 or 52+57), such as when the tool receptacle is located in the position shown in solid lines in Figure 9 re element 51, at least by virtue of the shape and configuration of 53A, 53B at the areas B and C labeled in the above annotated reproduction of Figure 9 of Okuyama et al. found in the body of the rejection under 35 USC 102(a)(1).   
Allowable Subject Matter
Claims 38-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 25, 2021